            Case 4:18-cv-00239-KGB Document 34 Filed 06/14/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


LANDMARK AMERICAN
INSURANCE COMPANY                                                                      PLAINTIFF

V.                                   NO. 4:18-CV-00239-KGB

DOMTAR A.W., LLC, AND
STEPHEN L. LINDSAY                                                                DEFENDANTS

DOMTAR A.W. LLC                                                               CROSS-PLAINTIFF

V.

POWER SPECIALISTS ASSOC., INC.                                             CROSS-DEFENDANT


      STIPULATION OF DISMISSAL OF CROSS-CLAIM WITHOUT PREJUDICE

       COME NOW the Cross-Plaintiff, Domtar A.W. LLC (“Domtar”), and Cross-Defendant,

Power Specialists Association, Inc. (“Power Specialists”), by and through their respective

counsel, and herein move the Court for an Order dismissing the Cross-Claim against Power

Specialists without prejudice and without assessment of costs, stating:

       1.       That the Court dismissed without prejudice Landmark American Insurance

Company’s Complaint for Declaratory Judgment against Domtar, Stephen L. Lindsay and Power

Specialists by Order entered herein on May 31, 2019 [Dkt. No. 33];

       2.       That the parties’ Stipulation of Dismissal [Dkt. No. 32] did not include a dismissal

of Domtar’s Cross-Claim against Power Specialists, and, therefore, Domtar and Power Specialists

herein move the Court for an order dismissing the Cross-Claim [Dkt. No. 13] without prejudice;

       WHEREFORE, Cross-Plaintiff, Domtar A.W. LLC, and Cross-Defendant, Power

Specialists Association, Inc., pray that the Court enter an appropriate Order in the above-styled
         Case 4:18-cv-00239-KGB Document 34 Filed 06/14/19 Page 2 of 2



action dismissing the Cross-Claim against Power Specialists Assoc., Inc. without prejudice and

without the assessment of costs to any party, and for all other just and proper relief to which they

may be entitled.

                                              Respectfully submitted,

                                              Barber Law Firm PLLC
                                              425 West Capitol Avenue, Suite 3400
                                              Little Rock, Arkansas 72201-3483
                                              501-372-6175; Fax: 375-2802
                                              ccunningham@barberlawfirm.com
                                              J. Cotten Cunningham, AR BIN 97238
                                              estallings@barberlawfirm.com
                                              M. Evan Stallings, AR BIN 2013157
                                              Attorneys for Domtar A.W. LLC

                                              and

                                              Kutak Rock LLP
                                              124 West Capitol Avenue, Suite 2000
                                              Little Rock, Arkansas 72201
                                              501-975-3000; Fax: 501-975-3001
                                              jess.askew@kutakrock.com
                                              Jess Askew III, AR BIN 86005
                                              frederick.davis@kutakrock.com
                                              Frederick H. Davis, AR BIN 2012271
                                              Attorneys for Power Specialists Associates, Inc.




                                                 2
